DETAILED ACTION
This office action is in response to the amendment filed July 24, 2022 in which claims 1, 3-7, 14, 15, 18, 19, 22, 25, 29, 35, 37, 41, and 49 are presented for examination and claims 2, 8-13, 16, 17, 20, 21, 23, 24, 26-28, 30-34, 36, 38-40, 42-48, and 50-58 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to claim 4.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection to the drawings is withdrawn.

Applicant’s Second Argument:  Objection to 5 should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of various cited claims under 35 USC 112(a) and 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Applicant’s Fourth Argument:  Rejection of claims 1 and 3 under 35 USC 102 should be withdrawn in view of current amendments to claims 1 and 3.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Examiner’s Additional Comment:  Examiner respectfully notes that nonstatutory double patenting rejections were made to claims 1 and 58 in the prior office action mailed March 23, 2022 (see Id. at pages 28-32).  Applicant’s Arguments/Remarks filed July 24, 2022 do not address the nonstatutory double patenting rejections and no eTerminal Disclaimer has been filed.  However, in view of current amendments to claim 1 and the cancelation of claim 58, the nonstatutory double patenting rejections are withdrawn.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  Claim 1 recites the limitations “a rigid core” on line 2, “the core” on line 3 and “said rigid core” on line 6.  Claim 5 recites “the core.”  Claims 1 and 5 should be amended to correct this inconsistency between “rigid core” and “core.”
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 each appear to include references to the portions of the specification that provide support for current amendments to claims 3 and 4 (“Par. 84-85” and “par 092-094,” respectively), likely due to inadvertent drafting errors. While Examiner appreciates Applicant pointing to the specific portions of the disclosure which provide support for current amendments to the claims, and regrets that more Applicants do not provide this information, this information should be provided in Applicant’s “Arguments/Remarks” rather than in the claims.  
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “the impact absorbing component further comprises …”  However, this limitation should be amended to recite, for example, “each impact absorbing component further comprises …”
Claim 4 is objected to because of the following informalities:  Claim 4 recites the limitation “a barrier layer fixed to an inner surface and configured to regulate…”  However, for further clarity, claim 4 should be amended to recite, for example, “a barrier layer fixed to an inner surface of the impact absorbing component, the barrier layer configured to regulate …”
Claim 15 is objected to because of the following informalities:  Claim 15 should be amended to remove the space between “anti” and “-bacterial.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites the limitation “wherein the plurality of impact absorbing components comprise at least one of one or more cylindrical-shaped impact absorbing components, one or more modified cylindrical-shaped impact absorbing components, one or more conical-shaped impact absorbing components, and one or more generally conical-shaped impact absorbing components.”  Currently amended claim 1, from which claim 22 depends, recites the limitation “wherein the impact absorbing components are one of: cylindrical in shape … and conical in shape.”  As such, claim 22 is broader than claim 1 because while claim 1 recites that plurality of impact absorbing components can only be either cylindrical-shaped or conical-shaped, claim 22 includes the additional, broader options for the plurality of impact absorbing components to also be either generally cylindrical-shaped and generally conical-shaped.  Therefore, claim 22 does not further limit claim 1.  Examiner further notes that claim 25 is not subject to this rejection under 35 USC 112(d) because although claim 25 is broader than claim 1 in that it adds the option for the plurality of impact absorbing components to be generally conical-shaped, claim 25 is also narrower than claim 1 in that it removes the option for the plurality of impact absorbing components to be cylindrical-shaped.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 7, 18, 19, 22, 25, 29, 35, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2008/0155735 Ferrara.
To claim 1, Ferrara discloses a protective headgear (see Figures 1-8F and 9B-10D; paras. 0040-0076 and 0078-0082) comprising:
a rigid core (28, 28’ or 228) (see Figures 1-8F and 9B-10D; para. 0055); and
a plurality of impact absorbing layers disposed on the rigid core and configured to absorb impact incident on the protective headgear; said plurality of impact absorbing layers comprising an inner layer (32, 32’ or 232) and an outer layer (24 or 24’) disposed directly on opposed sides of said rigid core (see Figures 1-8F and 9B-10D); 
wherein at least one of said impact absorbing layers comprises a plurality of impact absorbing components (50 or 50’) (see Figures 1-8F and 9B-10D); and
wherein the impact absorbing components are one of cylindrical in shape with a cylindrical void and conical in shape with a cylindrical void (see Figures 8A-8F and 10A; paras. 0053, 0073-0076, 0078-0081; cylindrical with cylindrical void).

To claim 3, Ferrara further discloses a protective headgear wherein the cylindrical void in each impact absorbing component has an axis that is oriented along an axis of the impact absorbing component (see Figures 8A-8F and 10A; paras. 0053, 0073-0076, 0078-0081).

To claim 4, Ferrara further discloses a protective headgear wherein each impact absorbing component further comprises a barrier layer (124) fixed to an inner surface of the impact absorbing component, the barrier layer configured to regulate a release of air (144) contained in the cylindrical void (see especially Figures 8A-8F; paras. 0073-0076).

To claim 7, Ferrara further discloses a protective headgear wherein the inner layer of the plurality of impact absorbing layers comprises an inner layer (232) configured to contact a head (234) of a wearer of the protective headgear, the inner layer being configured to conform to the head of the wearer and reduce any gaps between the inner layer and the head of the wearer (see Figures 10B-10D; paras. 0069, 0079-0081).

To claim 18, Ferrara further discloses a protective headgear wherein the plurality of impact absorbing components comprises at least one of fluid-filled bladders, gas-filled bladders, liquid filled bladders, semifluid-filled bladders, semisolid bladders, vinyl encased impact absorbing members, and mechanical shock absorbing components (see especially Figures 8A-8F; paras. 0073-0076; fluid and/or gas filled bladders).

To claim 19, Ferrara further discloses a protective headgear wherein the plurality of impact absorbing components comprise one or more layers of foam (paras. 0063, 0073).

To claim 22, Ferrara further discloses a protective headgear wherein the plurality of impact absorbing components comprise at least one of one or more cylindrical-shaped impact absorbing components, one or more modified cylindrical-shaped impact absorbing components, one or more conical-shaped impact absorbing components, and one or more generally conical-shaped impact absorbing components (see Figures 8A-8F and 10A; paras. 0053, 0073-0076, 0078-0081; cylindrical with cylindrical void).

To claim 25, Ferrara further discloses a protective headgear wherein the at least one impact absorbing layer comprises at least one of one or more conical-shaped impact absorbing components and one or more generally conical-shaped impact absorbing components (para. 0053).

To claim 29, Ferrara further discloses a protective headgear further comprising at least one of. a forehead pad configured to be disposed at a portion of the protective headgear where a forehead of a wearer of the protective headgear is expected to abut the protective headgear, one or more -3-16/131,050Docket No. IS202103CIPAmendment dated 07/24/2022elongate strips (254,258) configured to be disposed at a portion of the protective headgear where a side of the wearer's head is expected to abut the protective headgear, and one or more ear strips configured to be disposed at a portion of the protective headgear where an ear of the wearer is expected to abut the protective headgear (see Figures 11A-11B; para. 0082; elongate strips).

To claim 35, Ferrara further discloses a protective headgear further comprising at least one abrasion resistance layer (20, 20’ or 220) (see Figures 1-8F and 10A-10D; para. 0044).

To claim 49, Ferrara further discloses a protective headgear further comprising a removable face mask (paras. 0040, 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (as applied to claims 1 and 3, above) in view of USPN 8,615,817 Phillips and in further view of 2012/0177869 Micarelli.
To claim 5, Ferrara discloses protective headgear wherein the rigid core comprises various carbon reinforced polymers (para. 0055).
Ferrara does not expressly disclose protective headgear wherein the core comprises at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer.
However, Phillips teaches protective headgear (20 of Figures 4, 8a, and 8b) comprising a rigid core (26) wherein the core comprises at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer (col. 6, lines 46-63).
Ferrara and Phillips teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rigid core of Ferrara to include at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer as taught by Phillips because Phillips teaches that this configuration is known in the art and provides a hard surface for energy dissipation whilst allowing a degree of compression or crushing to facilitate increased energy absorption (col. 6, lines 46-63).  It would further have been obvious to one of ordinary skill in the art that a core comprising a layer of carbon fiber reinforced polymer and a layer of reinforced polymer would be both rigid and lightweight.  
Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
The modified invention of Ferrara (i.e. Ferrara in view of Phillips, as detailed above) does not expressly teach protective headgear comprising a layer of reinforced polymer having a hardness in the range of approximately 28 Shore D to approximately 68 Shore D.
However, Micarelli teaches a protective headgear (see Figure 7; para. 0007) comprising a layer of reinforced polymer having a hardness in the range of approximately 28 Shore D to approximately 68 Shore D (para. 0067).
The modified invention of Ferrara and Micarelli teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the headgear of the modified invention of Ferrara such that the layer of reinforced polymer has a hardness in the range of approximately 28 Shore D to approximately 68 Shore D as taught by Micarelli because Micarelli teaches that this configuration is known in the art and beneficial for providing ballistic protection (para. 0005).  
Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara in view of Phillips and Micarelli (as applied to claim 5, above) and in further view of the ScienceDirect article entitled “Carbon fiber-reinforced composites using an epoxy resin matrix modified with reactive liquid rubber and silica nanoparticles” provided along with this office action and referred to hereafter as the “ScienceDirect article.”
To claim 6, the modified invention of Ferrara (i.e. Ferrara in view of Phillips and Micarelli, as detailed above) teaches protective headgear comprising a layer of carbon fiber (col. 6, lines 46-63 of Phillips).
The modified invention of Ferrara does not expressly teach that the layer of carbon fiber reinforced polymer comprises a plurality of carbon filaments combined with a resin and a rubberizing compound.
However, the ScienceDirect article teaches a carbon fiber reinforced polymer comprising a plurality of carbon filaments combined with a resin and a rubberizing compound (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the layer of carbon fiber of the modified invention of Ferrara to comprise a plurality of carbon filaments combined with a resin and a rubberizing compound as taught by the ScienceDirect article because the ScienceDirect article teaches that this configuration is known in the art and provides superior performance (Abstract).  
Examiner again respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (as applied to claim 1, above) in view of US Pub No. 2015/0089721 Hanna.
To claims 14 and 15, Ferrara discloses protective headgear as recited in claim 1, above.
Ferrara does not expressly disclose protective headgear wherein the plurality of impact absorbing layers comprises a liner removably and replaceably coupled to an interior of the protective headgear and wherein the liner comprises at least one of a material providing a wicking effect, a material providing an anti-bacterial effect, a material -2-16/131,050Docket No. IS202103CIPAmendment dated 07/24/2022providing an anti-microbial effect, and a material configured to function as a moisture barrier.
However, Hanna teaches protective headgear wherein the plurality of impact absorbing layers comprises a liner (42) removably and replaceably coupled to an interior of the protective headgear and wherein the liner comprises at least one of a material providing a wicking effect, a material providing an anti-bacterial effect, a material -2-16/131,050Docket No. IS202103CIPAmendment dated 07/24/2022providing an anti-microbial effect, and a material configured to function as a moisture barrier (see Figure 3; para. 0037).
Ferrara and Hanna teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of Ferrara to include a liner providing a wicking effect as taught by Hanna because Hanna teaches that this configuration is known in the art and provides a pleasing feel for the wearer (para. 0037).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (as applied to claim 1, above) in view of US Pub No. 2013/0133128 Hein et al.
To claim 37, Ferrara discloses protective headgear as recited above in claim 1 (see above).
However, Hein teaches a protective headgear (100) further comprising an acoustic element (104) configured to reduce one or more predetermined sound frequencies (para. 0019).
Ferrara and Hein teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of the Ferrara to include an acoustic element as taught by Hein because Hein teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that an acoustic element would help to protect the hearing of a wearer.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrara (as applied to claim 1, above) in view of US Pub No. 2016/0120238 Duncan et al.
To claim 41, Ferrara discloses protective headgear as recited above in claim 1 (see above).
However, Duncan teaches a protective headgear (12) further comprising one or more sensors (40) coupled to at least one area on the protective headgear (para. 0026).
Ferrara and Duncan teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of Ferrara to include one or more sensors coupled to at least one area on the protective headgear as taught by Duncan because Duncan teaches that this configuration is known in the art and beneficial for operating a protective airbag system (para. 0026).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732